367 F.2d 583
Alex FRIEDMAN, d/b/a Creative Moulded Products Co.,Plaintiff-Appellant,v.UNITED STATES TRUNK COMPANY, Inc., Defendant-Appellee.
No. 81, Docket 30573.
United States Court of Appeals Second Circuit.
Argued Oct. 19, 1966.Decided Nov. 7, 1966.

Appeal from the United States District Court for the Southern District of New York; Henry N. Graven, Judge.
Martin I. Shelton, Milton S. Gould, Max Edelman, Shea, Gallop, Cilmenko & Gould and Kroll, Edelman & Lanzone, New York City, for plaintiff-appellant.
Gustave H. Newman, Alvin L. Spitzer, Evseroff, Newman & Sonenshine, Brooklyn, N.Y., for defendant-appellee.
Before WATERMAN, HAYS and ANDERSON, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the findings of fact and conclusions of law filed by the court below, D.C., 204 F. Supp. 366.